Citation Nr: 0500178	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  During the course of the appeal, the 
veteran's claims file was transferred to the Philadelphia RO; 
hence, that RO now has jurisdiction over the claim on appeal.

In March 2003, the veteran requested a Board hearing in 
Washington, D.C; however, this request was later withdrawn.

In a statement received in August 2004, the veteran claimed 
entitlement to service connection for a mood disorder, 
anxiety, and acute depression as secondary to a personal 
assault in service.  As the matter of service connection for 
psychiatric disability other than PTSD has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim currently on appeal has been 
accomplished.

2.  The record includes diagnoses of various psychiatric 
disorders, to include PTSD.   

3.  The veteran's claimed in-service stressors-personal 
assaults and sexual harassment-have not been corroborated by 
service records or other credible, supporting evidence.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in October 2002 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support her claim, the type of evidence 
VA would obtain, and evidence and information she was 
responsible for providing.  

While the VCAA notice was not issued in the chronological 
sequence contemplated by the Court in Pelegrini, such a 
problem does not equate to finding that the appellant was 
prejudiced.  In this regard, in addition to that which has 
already been noted, the record reflects that the appellant 
was provided with notice of the rating decision from which 
the current appeal originates.  The appellant was provided 
with a statement of the case that notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In short, the veteran is aware of the information and 
evidence necessary to substantiate this claim, she is 
familiar with the law and regulations pertaining to this 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Based on the procedural history of this case and statements 
from the veteran, it is the conclusion of the Board that VA 
has no outstanding or unmet duty to inform the appellant that 
any additional information or evidence is needed.  

With regard to the duty to assist, the RO has taken 
appropriate steps to obtain relevant evidence.  The veteran 
stated he received treatment through VA and those records 
were obtained and associated with the claims file.  At one 
point ,she identified private medical records, but later 
indicated that the records were related to her daughter and 
not herself.  The RO also obtained records used by the Social 
Security Administration to make a determination regarding her 
claim for disability benefits.  In addition, she was provided 
a VA examination.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests to identify other information about any additional 
evidence not of record, has stated sub silentio that she 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask her to submit all pertinent evidence in her 
possession.  If a veteran wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO 's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Under these circumstances, the Board finds that the Board 
proceeding to the merits of the claim, at this juncture does 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

II.  Factual Background

Service medical records contain no evidence of treatment or 
complaints related to PTSD.  

Service personnel records indicate the veteran received 
monthly counseling regarding work performance.  In May 1994, 
the veteran's squad leader indicated that the veteran's 
accomplishments for the month of May were high speed.  She 
accomplished her tasks on time without supervision.  The June 
1994 counseling report indicated that her appearance, 
attitude, and self-discipline had been good.  The report 
noted that she was willing to take on new challenges, but 
needed to improve taking more initiative.  The July 1994 
report continued to reflect good performance and judgment.  

An Equal Opportunity complaint form, dated in July 1994, 
documents the veteran's complaint of sexual harassment 
against First Sergeant [redacted] .  She reported that he was very 
pleasant and described him as a "very flirtatious old man."  
She reported that he often asked her and a Private First 
Class [redacted] to meet him in his office after duty hours for 
favors and that she denied the invitations, which had 
occurred on six or seven occasions.  She reported that a note 
from him was left on her bed one day instructing her to meet 
him in his office.  The note did not have a to or from 
signature.  She reported that she was alone in her quarters 
when the First Sergeant asked to inspect her living area.  
She reported that he entered her room, fondled her, touched 
her in other inappropriate ways, and forced her to touch him 
in inappropriate ways.  She reported that she told him she 
would press sexual harassment changes and he reportedly 
indicated that she started it and that no one would believe 
her.  The veteran also reported that First Sergeant [redacted] 
made sexual comments to her in June 1994.  She stated that he 
scared her and he was making her life miserable.  She stated 
that he questioned her sexual orientation with others and 
that people look at her in curious ways and stop talking when 
she entered a room.  She reported that Privates [redacted] and [redacted] 
were also harassed and asked to meet First Sergeant[redacted] 
in his office.  She stated that she discussed her concerns 
with her Squad Leader and Sergeant [redacted] .  

In a July 1994, the investigating officer found that the 
veteran's complaints of sexual harassment and sexual assault 
were unsubstantiated complaints for which there was no 
corroboration.  The first charge involved the First Sergeant 
asking the veteran and Private First Class [redacted]  to meet him 
in his office after duty hours for "favors."  The Company 
Commander reported that he never heard of the First Sergeant 
asking a soldier to his office after duty hours.  In the 
first interview with Private [redacted] she did not recollect any 
instances of sexual harassment.  The investigator noted that 
forty-five minutes after informing the veteran in August 1994 
that there were either no witnesses or that the witnesses did 
not corroborate her story, the veteran and Private [redacted] each 
independently reported remembering another particular 
situation.  The investigator believed the new story was too 
convenient, since Private [redacted] was giving the veteran a ride 
home and they had been talking outside.  The investigator 
believed the new statements were made for the sole purpose of 
providing corroborating evidence and, therefore, were 
believed to be fabricated.  The investigator found no 
credible evidence or witness to corroborate the first charge.  

Regarding the second charge, the investigator noted that the 
veteran stated at a later date that Sergeant [redacted] was in the 
next room and was a witness to the incident that allegedly 
took place when the First Sergeant came to the veteran's room 
for inspection.  She reported that she told Sergeant [redacted]  
prior to the alleged incident that she was not comfortable 
with the First Sergeant coming to her room and she was 
advised to leave the door open.  Sergeant [redacted] 's statement 
corroborated this portion of the veteran's story.  Sergeant 
[redacted] 's statement indicated she was sensitive to the 
situation and sat in the next room with the door open, but 
heard nothing.  She further stated that after the First 
Sergeant left the room, the veteran did not talk to her that 
day and never brought up the subject again.  The investigator 
believed that the statement from Sergeant [redacted] refuted the 
veteran's account of the incident and found that there was no 
evidence or witness to corroborate the charge.  

The third charge involved suggestive comments allegedly made 
by First Sergeant [redacted] and no evidence or witnesses were 
found to corroborate the charge.  

The fourth charge involved statements made regarding the 
veteran's sexual preference.  The veteran reported that 
Sergeant [redacted] was her source regarding this information; 
however, he denied knowledge of the charge and stated the 
First Sergeant was always professional with men and women.  
The investigator noted that many soldiers in the Company 
believed the veteran was gay, but that the First Sergeant had 
not made any inquiries into the matter.  Since the witness 
refuted the account, the investigator found there was no 
evidence or witness to corroborate the charge.  

Regarding the fifth charge that two other Privates had been 
sexually harassed by the First Sergeant, both Private [redacted] 
and Private [redacted] denied being harassed sexually by the First 
Sergeant.  The investigators spoke to other female soldiers 
in the Company and found no evidence of sexual harassment.  
Since the veteran's witnesses refuted her statements, the 
investigators found no evidence or witness to corroborate her 
charge.

The recommendation by the investigator was that First 
Sergeant [redacted] be exonerated of all charges involved in the 
complaint and that the veteran be removed from company and 
DISCOM.

In a sworn statement dated in August 1994, Sergeant [redacted] 
indicated that the veteran approached him in June 1994 to 
report an incident that occurred during a room inspection.  
The details of the incident reported to him were consistent 
with what the veteran reported.  Sergeant [redacted] stated that 
told the veteran that he would inform Staff Sergeant[redacted] of 
the incident.

In addition to that which was noted in the investigation 
report, the August 1994 sworn statement from Sergeant [redacted]  
indicates the First Sergeant was in the veteran's room for no 
more than one or two minutes, and the first time she heard of 
the incident was one or two weeks later when she was 
approached by Staff Sergeant [redacted] and Sergeant [redacted] about 
the alleged incident during the inspection.

A sworn statement from [redacted] dated in August 1994, indicates 
that the veteran immediately caused an impact when she came 
to the unit by accusing SPC [redacted] of sexual harassment.  He 
stated that he made an effort to prosecute SPC [redacted] but her 
story was so full of holes that the JAG officer recommended 
not pursuing an Article 15.  He stated that in late May, he 
heard that the veteran started a rumor that the First 
Sergeant attacked her in her room.  Based on his interaction 
with her after the first allegations of harassment, he 
believed the veteran to be very outspoken and not afraid to 
speak her mind.  After hearing about the alleged incident 
with the First Sergeant, he believed it was strange that the 
veteran did not cry out loud enough for Sergeant [redacted]  to 
hear or that she did not immediately report the incident to 
Sergeant [redacted] , who she knew was nearby.

A sworn statement from Sergeant [redacted] dated in August 1994 
indicated that the veteran came to him in July 1994 regarding 
the alleged incident that occurred in her room with the First 
Sergeant.  The details of the incident were consistent with 
her statement; however, he stated that she reported that 
after the incident she could not find Sergeant [redacted]  in her 
office and that the Sergeant's office door was locked.  He 
stated that Private [redacted] told him that the First Sergeant 
wanted to have sexual contact with her and the veteran at the 
same time.  He stated that he never saw the First Sergeant 
act in an unprofessional manner with anyone.  He stated that 
he went to the barracks after duty hours to check on soldier 
and he saw the First Sergeant visiting soldiers, but never 
witnessed unprofessional behavior.

A memorandum dated in September 1994 discusses the reopening 
of the investigation related to charges made against First 
Sergeant [redacted].  The investigator found that the additional 
information collected by reopening the investigation affirmed 
his original findings that the complaints of sexual 
harassment and sexual assault were unsubstantiated complaints 
for which there was no corroboration.  

A memorandum dated in September 1994 regarding sexual 
harassment charges against Specialist [redacted] indicates that the 
veteran filed a complaint against him in May or June 1994.  
She charged that he was disrespectful toward her and his 
language was very abusive.  The memorandum indicated that she 
named several witnesses to the incident; however, an inquiry 
revealed the named individuals did not witness the incident.  
Upon recommendation of a JAG lawyer, an Article 15 was not 
pursued and it was concluded that the incident was a personal 
argument and did not merit a sexual harassment charge.  

In a sworn statement dated in October 1994, the veteran 
requested an appeal of her complaint on the basis that 
individual who conducted both investigations was unbiased and 
did not ask the appropriate questions during the 
investigation.  She further stated that others were afraid to 
come forward because of the First Sergeant's rank, and that 
they were told they would end up like her if they stepped on 
any toes.

VA Medical Center (VAMC) treatment records, dated from March 
1999 to October 2001, indicate that, in January 2001, the 
veteran reported that while in the military, a superior raped 
her, and that this was followed by sexual and emotional 
trauma.  She reported that she was not able to function as a 
soldier and received psychiatric care, but was later forced 
to separate from service.  Earlier that month she reported 
that she left the army on a hardship status after she and her 
daughter were injured in a car accident.  She also reported 
that she began to have auditory hallucinations and seeing 
objects out of the corner of her eye while she was in the 
service.  The veteran indicated that after the sexual 
assault, she became more hypervigilant and anxious, and had 
difficulty concentrating.  The records noted diagnoses of 
depression, dysthymia, and PTSD.  

Medical records from the Social Security Administration (SSA) 
reflect that the veteran was evaluated in May 2001.  She 
reported that she was almost raped by a superior while in the 
service and that when she asked him to stop he did.  She 
reported he stalked her and that she was afraid of him.  She 
also indicated that he was forced into retirement after 
another incident occurred with another female.  She reported 
she was given a dishonorable discharge.  The examiner 
indicated that she was difficult to evaluate due the mixed 
picture of polysubstance abuse.  The examiner diagnosed 
polysubstance abuse with provision diagnoses of PTSD and 
panic disorder.

An SSA disability determination and transmittal form dated in 
July 2001 notes a primary diagnosis of affective disorders 
and secondary diagnosis of anxiety related disorders.  

The veteran underwent a VA examination in July 2001.  She 
then reported she had been seen at the mental health clinic 
once a week from September 1994 to October 1995.  She also 
described the alleged incident that occurred when the First 
Sergeant came to inspect her room.  She indicated that she 
remained in the reserves, but was written up for poor 
attendance.  She reported drinking as much as 40 ounces of 
beer a day and sometimes drinking Smirnoff.  She reported 
smoking marijuana four times a day every day and snorting 
heroine for the past couple of years.  The veteran reported 
hearing voices and indicated she harmed herself by cutting up 
her legs.  The examiner did note dark, pigmented lesions, but 
could not determine their sources.  The physician was unable 
to establish a diagnosis of PTSD upon examination.  The 
examiner noted a treatment records in the veteran's service 
medical records that reflects inpatient treatment and a 
principle diagnosis of adjustment disorder with mixed 
emotional features; however, this particular record belongs 
to another veteran.  The physician noted that the alleged 
stressor, as reported by the veteran, did not contain threats 
to her physical integrity, which was why the physician opined 
that the alleged stressor did not reach the level to fulfill 
the criteria for PTSD.  The physician also noted that two 
investigations into the matter did not uncover any evidence 
to substantiate her allegations.  The physician noted that 
the mind-altering drugs that the veteran admitted used also 
had the capacity for producing hallucinations.  For the 
reasons stated, the physician's impression was that the 
veteran did not meet the criteria for PTSD.

VAMC records dated from October 2001 to November 2002 
contained diagnoses of PTSD and a mood disorder, and in 
October 2001 she had an Axis I depressive disorder, rule 
out PTSD, and rule out generalized anxiety disorder.  She was 
noted to have a polysubstance abuse problem with a brief 
period of abstention.  One clinical record indicated 
difficulty in evaluating her due to diagnosis of depression not 
otherwise specified, rule out major substance abuse related 
symptoms.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f).  The Board notes that in March 2002, 38 
C.F.R. § 3.304(f) was amended, effective March 7, 2002, with 
respect to claims based on personal assault.  See 67 Fed Reg. 
10330-10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).  The RO provided the veteran of this 
provision via a May 2002 letter. 

Initially, the Board notes that the evidence is equivocal as 
to whether the veteran actually suffers from PTSD.  In 
support of her claim are treatment records from a VA 
physician and VA social worker that have treated the veteran 
both diagnosed PTSD.  However, as also indicated above, a 
July 2001 VA examining found that the veteran did not meet 
the criteria for a diagnosis of PTSD and that some of her 
symptoms were likely due to her drug abuse.  In addition, an 
SSA examiner found that the veteran was difficult to evaluate 
due to her drug abuse and only provided a provisional 
diagnosis of PTSD.  

However, even if, for the sake of argument, the Board were to 
find that competent evidence, in fact, establishes that the 
veteran currently meets the diagnostic criteria for PTSD, the 
claim must still be denied in the absence of another 
essential criterion for establishing service connection for 
PTSD-credible evidence that the claimed in-service stressors 
actually occurred.


The veteran contends that she has PTSD as the result of 
unwanted sexual contact and harassment in service.  In the 
veteran's particular situation, the alleged sexual assault 
and harassment did not go unreported.  The record shows she 
made a formal complaint and after two investigations that 
included obtaining sworn statements from numerous individuals 
who were named as witnesses, the complaints were found to be 
unsubstantiated and without corroboration.  

The Board has independently conducted a thorough review of 
the evidence obtained through the investigations and finds 
that the investigator's findings with regard to the five 
charges made were reasonable and consistent with the 
evidence.  Hence, the Board finds that the ultimate 
conclusion made by the investigator that the charges were 
unsubstantiated and without corroboration is very persuasive.  
Moreover, personnel records do not indicate that there was 
any deterioration in the veteran's work performance in the 
months following the alleged assault.  In particular, the 
veteran's monthly work performance assessments for May, June, 
and July, which cover the month of the alleged assault and 
the months immediately following it, show the veteran 
continued to receive high marks for the quality of her work.  

Moreover, although the veteran indicated that she had weekly 
appointments at the mental health clinic from September 1994 
to October 1995, there are no records of these treatment 
sessions in her service medical records.  

In view of the foregoing, the Board determines that the 
veteran's service records do not corroborate her claimed in-
service stressors-personal assaults and sexual harassment.  
Further, although the veteran was notified of revised 
regulation establishing alternative means of establishing the 
occurrence of stressors based on personal assault, and 
afforded an opportunity to respond, there also is no other 
credible, supporting evidence that establishes the occurrence 
of her claimed in-service stressors.  

Hence, the criteria for service connection for PTSD are not 
met, and the claim for service connection must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's claim simply is not supported by credible 
evidence, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


